FILE
    IN CLERKS OPFICE
                                                            This opinion was filed for record

                                                               m~
                                                               Rnai~Pt
                                                                   &upreme Court Clark


         IN THE SUPREME COURT OF THE STATE OF WASHINGTON


RIVERVIEW COMMUNITY GROUP, a                    )
non-profit Washington Corporation,              )
                                                )
                      Petitioner,               )    No. 88575-3
                                                )
       v.                                       )
                                                )
SPENCER & LIVINGSTON, a Washington )
Partnership, and/or its successors-in-interest; )
GEORGE T. and SHEILA LIVINGSTON,                )
husband and wife, and the marital community)
composed thereof; DEER MEADOWS, INC., )              En Bane
a defunct Washington Corporation,               )
and/or its successors-in-interest; DEER         )
MEADOW DEVELOPMENT, INC., a                     )
Washington corporation, and/or its              )
successors-in-interest; S.O.S., LLC, a          )
Washington Limited Liability Company,           )
and/or its successors-in-interest; DEER         )
MEADOWS GOLF, INC., an inactive                 )
Washington corporation, and/or its              )
successors-in-interest; also all other persons )             NOV 2 0 2014
                                                     Filed - - -----
or parties unknown claiming any right, title, )
estate, lien, or interest in the real estate     )
described in the complaint herein,               )
                                                 )
                       Respondents.              )
         __________________________)
Riverview   Communi~y   Group v. Spencer & Livingston, et. al., No. 88575-3


      GONZALEZ, J.--We are asked whether property developers' representations

about a property anchoring a development may impose an equitable servitude on that

property. We find that such representations may impose a servitude if, among other

things, they are made by someone with the authority to burden the property. We are

also asked whether the Riverview Community Group has the authority to pursue

equitable relief based on the developers' representations to its members. We find that

it does. We reverse the dismissal ofRiverview's lawsuit and remand to the trial court

for further proceedings consistent with this opinion.

                                              FACTS

       In the 1980s, Charles Spencer and George Livingston formed a partnership to

develop and sell property in rural Lincoln County near the confluence of Lake

Roosevelt and the Spokane River. Over the next 20 years, this partnership and its

successors built the Deer Meadows Golf Course Complex (including a golf course,

restaurant, hotel, store, and club), platted several nearby parcels of property into

subdivisions (the Deer Meadows arid Deer Heights subdivisions), and sold lots to

private land owners for homes and vacation properties. A plat identifying the golf

course was recorded, and an image of the plat was used to help advertise the

development. A local newspaper quoted Spencer as saying he built the golf course

complex '"so it would help sell the residential lots around here,"' and the lots were

advertised accordingly. Clerk's Papers (CP) at 107. Over the next 20 years,

ownership of the unsold lots and the golf course changed forms and hands several

                                                 2
Riverview Community Group v. Spencer & Livingston, et. al., No. 88575-3


times. After Spencer passed away and after most of the lots were sold, Livingston

closed down the golf course complex and began the process of platting the course into

new residential lots.

       Many of those who had bought homes in the various subdivisions developed by

Spencer and Livingston believed they had been promised that the golf course complex

would remain a permanent fixture of their community, and they made the decision to

purchase homes based in part on that promise. Some ofthose homeowners formed

the Riverview Community Group, which filed this lawsuit seeking to bar the

defendants from selling off the former golf course as individual homes, among other
                                          0   '




things. Riverview argued that the golf course complex was the heart of the

community and provided necessary amenities and that its members had bought their

property reasonably believing it would remain a part of their development. Riverview

named as defendants the original Spencer & Livingston partnership, George and

Sheila Livingston, the partnership's alleged successors, and anyone else claiming an

interest in the golf course property. Riverview sought to impose an equitable

servitude on the golf course property that would limit its use to a golf course or, if that

was untenable, for other equitable relief. It also sought injunctive relief.

       The Livingstons responded that Riverview's attempt to bring any claims

amounted to fraud on the court. They moved for dismissal under CR 12(b )(7) for

failure to join indispensable parties under CR 19. S.O.S. LLC, later joined by



                                                  3
Riverview Community Group v. Spencer & Livingston, et. al., No. 88575-3


Livingston, moved for summarY. judgment, arguing, among other things, that equitable

servitud~s   were not availabl_e in Washington unless created in writing.

       In 2012, the trial judge issued a memorandum decision granting the

Livingstons' motion under CR 12(b )(7) f()r failure to join indispensable parties. The

decision gave Riverview a "reasonable period of time"_ to join the Deer Meadows

property owners. CP at 212. The following month, the trial court issued an order

stating that "the legal issue of whether an equitable servitude can be created by

implication is a question of first impression in the State of Washington" and granted

summary judgment in favor of the defendants to expedite review. Id. at 248.

       The Court of Appeals largely reversed the trial court's legal rulings, finding

that Riverview had organizational standing and the individual property owners were

not essential parties, and concluding that Washington recognized equitable covenants.

Riverview Cmty. Grp. v. Spencer & Livingston, 173 Wn. App. 568, 295 P.3d 258

(2013). However, it affirmed summary judgment on the grounds that it would be

"irrational to require the defendants to rebuild and operate a failing business." Id. at

591. We granted Riverview's petition for review. Riverview Cmty. Grp. v. Spencer &

Livingston, 178 Wn.2d 1009, 308 P.3d 643 (2013). We affirm most of the Court of

Appeals' legal rulings but find its dismissal was based on facts not found in the

record. We affirm in part, reverse in part, and remand to the trial court for further

proceedings.



                                              4
Riverview Community Group v. Spencer & Livingston, et. al., No. 88575-3


                                        ANALYSIS

       We review summary judgment de novo, taking all inferences in favor of the

nonmoving party. Anderson v. Akzo Nobel Coatings, Inc., 172 Wn.2d 593, 600,260

P.3d 857 (2011) (citing Mulcahy v. Farmers Ins. Co. of Wash., 152 Wn.2d 92, 98, 95

P.3d 313 (2004)). We review CR 12(b)(7) dismissals for failure to join an

indispensable party under CR 19 for abuse of discretion "with the caveat that any

legal conclusions underlying the decision are reviewed de novo." Gildon v. Simon

Prop. Grp., Inc., 158 Wn.2d 483,493, 145 P.3d 1196 (2006) (citing Equal Emp't

Opportunity Comm 'n v. Peabody W Coal Co., 400 F.3d 774, 778 (9th Cir. 2005)).

Such dismissals "should be employed sparingly when there is no other ability to

obtain relief." I d. at 494 (citing 7 CHARLES ALAN WRIGHT, ARTHUR R. MILLER &

MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE § 1609, at 130 (3d ed.

2001)).

1. MAY RIVERVIEW MAINTAIN THIS ACTION?

       Cases should be brought and defended by the parties whose rights and interests

are at stake. See Walker v. Munro, 124 Wn.2d 402, 419, 879 P.2d 920 (1994) (citing

Haberman v. Wash. Pub. Power Supply Sys., 109 Wn.2d 107, 138, 744 P.2d 1032,

750 P.2d 254 (1987)). This principle is reflected in the court rules and in common

law limitations on who can bring suit. Id.; see also CR 17(a). S.O.S. LLC and the

Livingstons argue that Riverview lacks standing to sue on behalf of its members, that



                                              5
Riverview Community Group v. Spencer & Livingston, et. a!., No. 88575-3


it is not a real party in interest, and that the individual landowners are indispensable

parties. The Court of Appeals rejected these arguments. We affirm.

       "Organizations have standing to assert the interests of their members, so long

as members of the organization would otherwise have standing to sue, the purpose of

the organization is germane to the issue, and neither the claim nor the relief requires

the participation of individual members." Five Corners Family Farmers v. State, 173

Wn.2d 296,304,268 P.3d 892 (2011) (citing Int'l Ass'n ofFirefighters, Loca/1789

v. Spokane Airports, 146 Wn.2d 207, 213-14, 45 P.3d 186, 50 P.3d 618 (2002)

(Firefighters)). Riverview has satisfied this test. Several of its members have filed

sworn declarations that establish the basis of a claim, satisfying the first element of

the Firefighters test. The homeowners formed Riverview with the purpose of

defending their interests, satisfying the second element. Finally, Riverview can

pursue this claim for equitable or injunctive relief without the participation of

individual members. The relief requested-the imposition of an equitable servitude

on the land and/or some sort of injunctive relief--does not require the participation of

the individual members. 1


                                 .         .
1We respectfully disagree with our dissenting colleagues that the standing inquiry turns on
whether Riverview members will be called upon to testify. Dissent at 2 (citing Firefighters, 146
Wn.2d at 214; Ironworkers Dist. Council ofPac. Nw. v. Univ. ofWash. Bd. of Regents, 93 Wn.
App. 735,741, 970 P.2d 351 (1999)). We have never held that "testimony" is the equivalent of
"participation" for the purposes of the third prong of the standing analysis we adopted in
Firefighters, and the Court of Appeals has explicitly rejected that argument as "without merit."
TeamstersLo.cal Union No. 117 v. Dep't of Carr., 145 Wn. App. 507, 512, 187 P.3d 754 (2008);
see also Pugh v. Evergreen Hasp. Med. Ctr., 177 Wn. App. 363, 366, 312 P.3d 665 (2013),
review denied, 180 Wn.2d 1007 (20 14). In Teamsters the Court of Appeals "refuse[ d] to adopt
                                               6
Riverview Community Group v. Spencer & Livingston, et. al., No.   88575~3



       For similar reasons, we find the CR 17 and CR 19 arguments unavailing. CR

17(a) provides that "[e]very action shall be prosecuted in the name of the real party in

interest." Given that we find organizational standing, this rule has been satisfied. Nor

have the respondents otherwise established that the individual property owners in the

subdivisions were indispensable parties under CR 19(a), and we agree with the Court

of Appeals that the trial court was incorrect in concluding otherwise. The Livingstons

argue that the individual land owners in the developments are necessary parties

because they could individually bring suit, raising the possibility of inconsistent

results. Among other things, a party is indispensable when it "is needed for just

adjudication." Gildon, 158 Wn.2d at 494 (citing Crosby v. Spokane County, 137

Wn.2d 296, 306, 971 P.2d 32 (1999)). "[I]f an absent party is needed but it is not

possible to join the party, then the court must determine whether in 'equity and good

conscience' the action should proceed among the parties before it or should be

dismissed." ld. at 495 (quoting Crosby, 137 Wn.2d at 306-07). Given that Riverview

is seeking only equitable and injunctive relief, the other homeowners are not needed




DOC's position that participation of an individual member as a witness abrogates the Union's
standing to prosecute the employees wage claims." 145 Wn. App. at 514. Denying
organizational standing based on the fact members might be called upon to testify would not
further the purpose of the third prong. As the United States Supreme Court explained in a case
we discussed at great length in Firefighters, this third prong is prudential and exists because
without it "the courts would be called upon to decide abstract questions of wide public
significance even though other governmental institutions may be more competent to address the
questions and even though judicial intervention may be unnecessary to protect individual rights."
Warth v. Seldin, 422 U.S. 490, 500, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975). Neither concern is
present here, whether or not any of the members testify.
                                                7
Riverview Community Group v. Spencer & Livingston, et. a!., No. 88575-3


for a just adjunction. If it succeeds, the other property owners will be benefited. See

Auto. United Trades Org. v. State, 175 Wn.2d 214, 225, 285 P.3d 52 (2012) (noting

that an absent party's ability to protect its interest is not impaired if that interest is

adequately protected by existing parties). If Riverview's suit ultimately fails, we

discern no necessary injury to the property owners who have not joined the cause.

While we need not reach the second step, if we do, equity and good conscience do not

cry out for dismissal, especially given that the Livingstons have not established that

the Court of Appeals was incorrect that the various statutes of limitations on potential

claims has or will soon run.

       We affirm the Court of Appeals on these intertwined issues and find Riverview

may maintain this action.

2. MAY AN EQUITABLE SERVITUDE BE IMPLIED?

       Next, we turn to whether, under Washington law, an equitable servitude

limiting the use of land may be implied. Riverview argues that it may under either §

2.10 of the Restatement (Third) ofProperty (2000) or Johnson v. Mt. Baker

Presbyterian Church, 113 Wash. 458, 194 P. 536 (1920). We find that an equitable

servitude and injunctive relief are available under Johnson and leave for another day

whether§ 2.10 of the Restatement correctly articulates the law in Washington State.

       In Johnson, a Seattle a property developer platted and developed a new

neighborhood, the "Mt. Baker Park, an addition to the city of Seattle." 113 Wash. at

459. The developers advertised the neighborhood as a "strictly high-class residence

                                               8
Riverview Community Group v. Spencer & Livingston, et. al., No. 88575-3


section~~   that "would not permit any buildings other than residences." Id. Most of the

deeds for lots in the neighborhood included boilerplate language limiting building to

"'single, detached residence[s],"' which the court found increased the sale price ofthe

lots by 15 to 20 percent. I d. at 460-41. But not all of the deeds in the development

contained the boiler plate restriction. Id. at 460. A church congregation acquired one

of the apparently unrestricted lots, intending to build a church, and the litigation

followed. Id. at 461. The church acknowledged that it knew the development was

intended to be limited to single family homes but argued that the other homeowners

could not seek to enjoin it from building a church unless it could "show some right,

title, interest or easement in the so-called church lot," which, it contended, would have

to have been created in writing on the deed to avoid the statute of frauds. !d. at 462.

       We disagreed. We declined to apply the statute of frauds because the

homeowners' relief did not rest on creation of an interest in the church's land but on

"equitable principles." Id. at 464. We did not reach the issue of whether the covenant

ran with the land to bind successors because the church was fully aware of the

restrictions when it bought the property (i.e., all parties had notice of the restrictions).

Id. at 468-69. Instead, we held that "if this suit had been against the improvement

company to enjoin it from making to appellant a deed without restrictions, such suit

must have succeeded upon equitable principles .... By its conduct and

representations, the improvement company imposed on its remaining lots certain use

restrictions which it may not now violate." Id. at 465-66. Accordingly, "based on

                                              9
Riverview Community Group v. Spencer & Livingston, et. al., No. 88575-3


conduct, representations and acts which in justice, between man and man, may not be

repudiated," we affirmed an injunction preventing the congregation from building the

church. Id. at 466, 459.

       More recently, we observed that words on the face of a plat, such as "golf

course" on one of the recorded plats here, can establish an equitable covenant limiting

the use ofland. Hollis v. Garwall, Inc., 137 Wn.2d 683, 691-93, 974 P.2d 836 (1999)

(citing Thorstadv. Fed. Way Water & Sewer Dist., 73 Wn. App. 638,870 P.2d 1046

(1994)). 2 Even more recently, we have observed that "it is even possible for

covenants to be enforced against those who have no covenant appearing on their title."

1515-1519 Lakeview Boulevard Condo. Ass 'n v. Apt. Sales Corp., 146 Wn.2d 194,

204, 43 P.3d 1233 (2002) (citing William B. Stoebuck, Running Covenants: An

Analytical Primer, 52 WASH. L. REV. 861, 908-10 (1977)). Taken together, we find

that an equitable servitude may be implied. Under Johnson, the statute of frauds is no


2
  We find unavailing the respondents' contentions that the parol evidence rule requires the court
to turn a blind eye to the plats and other evidence Riverview has presented in support of
equitable and injunctive relief. The parol evidence rule limits extrinsic evidence of the parties'
contractual intent. Hollis, 137 Wn.2d at 693 (citing Berg v. Hudesman, 115 Wn.2d 657, 801
P.2d 222 (1990)). This case does not turn on the meaning ofthe parties' contracts; this case
sounds in equity, not contract. Similarly, we are not persuaded that the dead man's statute, RCW
5.60.030, is fatal to this case. Under RCW 5.60.030 testimony of an interested party shall not be
admitted ''as to any transaction ... or any statement made" by the deceased. The test of whether
an act is a "transaction" within the meaning of the dead man statute "is whether deceased, if
living, could contradict the witness of his own knowledge." In re Estate of Wind, 27 Wn.2d 421,
426, 178 P.2d 731 (1947). While the dead man's statute may bar some specific testimony from
being offered on remartd, there is ample evidence presented that does not depend on the
testimony of interested parties, such as the recorded plat and various real estate flyers from the
realty company describing Deer Meadows as a golf community. CP at 132-44. Without
testimony by Riverview members about actions of deceased defendants, the dead man's statute
does not apply.
                                                10
Riverview Community Group v. Spencer & Livingston, et. al., No. 88575-3


barrier, at least when there is some writing, such as a plat, that supports the imposition

of the burden.3

       Our decision that an equitable servitude may be implied is bolstered by a

similar case from Oregon, Mountain High Homeowners Ass 'n v. J.L. Ward Co., 228

Or. App. 424, 209 P.3d 347 (2009). Similarly to the case before us, the homeowners

in Mountain High had bought homes in a development that contained a golf course

complex. Id. at 427. Also like the case before us, "prospective buyers who asked for

assurances that the golf course would remain in place were told that the golf course

would continue to be there and that there was no need to worry about it." Id. Also

like the case before us, the golf course fell on hard financial times and the owner shut

down operations. !d. at 429. After a full trial, the Oregon trial court imposed an

equitable servitude on the golf course property limiting its use to a golf course and

entered an injunction requiring the developer "to reconstruct, maintain, and operate

the nine-hole golf course for 15 years." I d. at 431. The Court of Appeals affirmed.


3
 We respectfully disagree with the concurrence/dissent that summary judgment should be
affirmed on this record. See concurrence/dissent at 1-2, 9-10. Taken in context, the trial judge's
oral observation at summary judgment that there was "nothing in writing" appears to us to mean
there was no written instrument creating an encumbrance, not that there was no writing'
evidencing the creation of an equitable servitude. Verbatim Tr. of Proceedings (Dec. 23, 2011)
at 21. Whether encunJ.brance had to be created in writing was a major issue in the summary
judgment hearing, enough so that plaintiffs cmmsel proposed entering a RAP 2.3(b)(4) order
allowing immediate review. Id. at 14. While the respondents' counsel declined to join the
motion, the trial court's order clearly echoes the language of RAP 2.3(b)(4), strongly suggesting
thatthe judge was motivated at least in part to obtain an appellate ruling on whether equitable
servitudes could be implied. CP at 248. Also, there are other writings in this record, and there
may be more found after further discovery, that provide at least some evidence that those with
the power to encumber the property did so, as well as other evidence suggesting an
encumbrance. E.g., Id. at 97, 99, 100-02, 107, 151.
                                                11
Riverview Community Group v. Spencer & Livingston, et. al., No. 88575-3


Id. at 438. It reasoned that the imposition of an equitable servitude and an enforcing

injunction was justified because

       [d]~fendant represented to buyers that Mountain High was and would continue
        to be a golf course community. That representation was made both expressly
        and impliedly. It was reasonably foreseeable that, in deciding whether to
        purchase land within Mountain High, a prospective buyer would rely on those
        representations and substantially·change position as a result of that reliance.
        The owners did, in fact, purchase property in Mountain High, substantially
      · changing their positions as a result of defendant's representations. It was
        reasonable for buyers to rely on the representations of the developer of
        Mountain High and the owner of the Mountain High golf course in making
        their decisions to purchase in the community. Under all the circumstances,
        including the condition of the golf course property as of the date of trial in this
        case, it would be unjust for defendant to benefit from the successful marketing
        of Mountain High as a "golf course community" without the imposition of the
        servitude. Accordingly, we conclude that the trial court did not err in declaring
        the existence of the equitable servitude.

I d. at 438-39. We agree. 4

       We find that Riverview has presented sufficient evidence to survive summary

judgment under Johnson. The evidence presented creates a material question of fact

of whether those with the power to burden the property induced purchasers to

purchase lots on the promise that the golf course would remain a permanent fixture of

the community. Under Johnson, both equitable and injunctive relief may be available.

113 Wash. at 464-65.

       We acknowledge that there is force to the Court of Appeals' conclusion that

requiring the respondents to operate an unprofitable golf course would be inequitable.



4
 We recognize that the Oregon court has explicitly adopted the Restatement approach. We
nonetheless find the case helpful.
                                              12
Riverview Community Group v. Spencer & Livingston, et. al. ~No. 88575-3


See Riverview Cmty. Grp., 173 Wn. App. at 590 (citing Proctor v. Huntington, 169

Wn.2d 491, 500-01, 238 P.3d 1117 (2010)). But we find nothing in this record that

provides an adequate factual basis for the Court of Appeals' disposition on this basis.

Further, while Riverview's complaint primarily seeks "[a] decree quieting title to an

equitable servitude in defendants' real property ... that Deer Meadows and Deer

Heights may continue as a ... golf course community [with] an operating 18-hole golf

course" and a consistent injunction, it did not limit its prayer for relief to those

remedies. CP at 20-23. Only if on remand Riverview establishes that someone with

the power to encumber the golf course property did so will the question of an

equitable remedy arise. At that point, the parties will be free to present evidence and

argument as to the nature and scope of any appropriate equitable and injunctive relief.

See, e.g., Mountain High, 228 Or. App. at 440 (imposing a servitude limiting the use

of the property in perpetuity but only imposing the injunction for a limited period of

time).

                                       CONCLUSION

         We affirm the Court of Appeals to the extent that it found Riverview had

standing to maintain the suit, that dismissal under CR 17 and CR 19 was unwarranted,

and that an equitable servitude may be created by implication. We reverse the Court

of Appeals' dismissal and remand to the trial court for further proceedings consistent

with this opinion.



                                              13
Riverview Community Group v. Spencer & Livingston, et. a!., No. 88575-3




                                                                          /




WE CONCUR:




                                                  ~~--«
                                                  11!~[},




                                             14
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)




                                     No. 88575-3



      GORDON McCLOUD, J. (concurring in part and dissenting in part)-I

agree with the majority that Riverview Community Group has standing to bring

this lawsuit on behalf of its members and that individual landowners in the

developments are not indispensable parties. Majority at 5-7. But I also believe

that it is necessary to reach the issue that the majority "leave[s] for another day,"

that is, whether Johnson v. Mt. Baker Park Presbyterian Church, 113 Wash. 458,

194 P. 536 (1920), or § 2.10 of the Restatement (Third) of Property: Servitudes

(2000) provides controlling law on the existence of implied equitable servitudes in

Washington.     I conclude that Johnson is controlling precedent and that as the

majority states, it held that Washington recognizes equitable servitudes by

implication. Johnson, 113 Wash. at 466.

       However, I disagree with the majority's holding that Riverview presents

evidence sufficient to survive summary judgment under Johnson. Johnson and

subsequent Washington decisions found implied equitable servitudes only where

                                           1
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



the landowners presented more evidence than Riverview presents here. I therefore

respectfully dissent from the majority's holding on that point; I would affirm the

Court of Appeals' dismissal of this case.

      I.     RivERVIEW MEETS THE REQUIREMENTS                 FOR ORGANIZATIONAL
             STANDING

      To establish standing, Riverview must show that "(1) [its] members .

would otherwise have standing to sue in their own right; (2) the interests [it] seeks

to protect are germane to its purpose; and (3) neither [the] claim asserted nor [the]

relief requested requires the participation of its individual members." Int 'lAss 'n of

Firefighters, Local 1789 v. Spokane Airports, 146 Wn.2d 207, 213-14, 45 P.3d

186, 50 P.3d 618 (2002) (Firefighters) (citing Hunt v. Wash. State Apple Adver.

Comm 'n, 432 U.S. 333, 343, 97 S. Ct. 2434, 53 L. Ed. 2d 383 (1977)).

       "Unlike the third prong of the test, the first two prongs are constitutional in

that they ensure that article III, section 2's 'case or controversy' requirements are

satisfied." Id. at 215 (citing United Food & Commercial Workers Union Local751

v. Brown Grp., Inc., 517 U.S. 544, 116 S. Ct. 1529, 134 L. Ed. 2d 758 (1996); U.S.

CONST. art. III, § 2). For the judicially created third element, the ultimate test is

'"whether the circumstances of the case and the relief requested make individual

participation of the association's members indispensable."'              I d.   (quoting

Firefighters, 103 Wn. App. at 770). An association generally has standing to sue
                                            2
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



"as long as one of its members has standing." E. Gig Harbor Improvement Ass 'n

v. Pierce County, 106 Wn.2d 707, 710, 724 P.2d 1009 (1986). These requirements

"permit a single plaintiff to adequately represent the interests of its many members

in a single lawsuit, thus avoiding repetitive and costly independent actions."

Teamsters Local Union No. 117 v. Dep't ofCorr., 145 Wn. App. 507, 512, 187

P.3d 754 (2008).

       The dissent "would hold that Riverview fails the third element," i.e., that

individual member participation is not required for relief. Dissent at 2. It even

questions whether Riverview fails the second element-seeking to vindicate

interests germane to its purpose-because Riverview's "entire purpose is to bring a

lawsuit." Id. at 2 n.l.

       The dissent errs on both points.        As to the second element-that the

association seek relief that is germane to its purpose-the dissent cites no authority

barring "an organization whose entire purpose is to bring a lawsuit" from bringing

a lawsuit on behalf of its members. Indeed, there is none. In Save a Valuable

Environment v. City of Bothell, 89 Wn.2d 862, 865, 576 P.2d 401 (1978) (SAVE),

after the city of Bothell rezoned a parcel of farm land to allow construction of a

major regional shopping center, a group of individuals formed a nonprofit

corporation "for the declared purpose of working to maintain the quality of the

                                           3
Riverview Cmty. Grp. v. Spencer & Livingston eta!., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



living environment in the area of the Northshore School District in King and

Snohomish counties," an area that included Bothell.         SAVE claimed that the

rezone would detrimentally affect both the environment and the economy of the

area. Id. In holding that SAVE had standing to sue, we explained,

      An individual who is one of many harmed by an action may be unable
      to afford the costs of challenging the action himself. A class suit may
      be too cumbersome. An association or nonprofit corporation of
      persons with a common interest can then be the simplest vehicle for
      undertaking the task, and we see no reason to bar injured persons from
      this method of seeking a remedy. It is argued that a nonprofit
      corporation without assets may be unable to pay costs assessed against
      it should it fail in its suit. The same can be said of any individual
      person, however. It is not appropriate to bar an injured party from a
      judicial remedy simply because that party does not have assets.

Id. at 867-68. Riverview asserts, "After closing down and wasting the golf course

complex, the aggrieved landowners in this case banded together and formed a non-

profit association to seek relief." Appellant's Opening Br. at 10; Clerk's Papers

(CP) at 206. Based upon our reasoning in SAVE, Riverview meets the second

element.

       Riverview also meets the third prerequisite to organizational standing-that

neither the claim asserted nor the relief requested requires participation of the

individual members. This third prerequisite generally bars an association from

seeking damages on behalf of members when each member would have to



                                           4
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



establish individual damages. Firefighters, 146 Wn.2d at 214-15. If the individual

members must participate, no need exists for the association to do so.

      In this case, however, the parties request equitable relief, not damages. The

difference is critical.   In Firefighters, we held that a fire fighters' union had

associational standing to sue an employer for wrongful conversion. !d. at 217.

The union sought money damages, although it did not allege an injury to itself or

receive an assignment of its members' damage claim. Id. at 216. We concluded

that the monetary damages to each of the union members was "certain, easily

ascertainable, and within the knowledge of the defendant." Id. at 215-16. We

explained,

       If we reached the result advanced by [petitioner] we would likely
       burden individual members of the employee association economically
       and would almost certainly burden our courts with an increased
       number of lawsuits arising out of identical facts. In short, we see little
       sense in an ironclad rule that has the effect of denying relief to
       members of an association based upon an overly technical application
       of the standing niles.

Id. at 216.

       Similarly, in Hunt, upon which our court relied in Firefighters, the United

States Supreme Court explained,

             "[W]hether an association has standing to invoke the court's
       remedial powers on behalf of its members depends in substantial
       measure on the nature of the relief sought. If in a proper case the
       association seeks a declaration, injunction, or some other form of
                                           5
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



      prospective relief, it can reasonably be supposed that the remedy, if
      granted, will inure to the benefit of those members of the association
      actually injured. Indeed, in all cases in which we have expressly
      recognized standing in associations to represent their members, the
      relief sought has been of this kind."

Hunt, 432 U.S. at 343 (quoting Warth v. Seldin, 422 U.S. 490, 515, 95 S. Ct. 2197,

2213, 45 L. Ed. 2d 343 (1975)).

      In fact, I find no cases denying standing when the organization seeks only

equitable relief and satisfies the first two elements of the test for standing. See

Columbia Basin Apt. Ass 'n v. City of Pasco, 268 F.3d 791, 799 (9th Cir. 2001)

("Appellants request only injunctive and declaratory relief. Because these forms of

relief do not require individualized proof, the third prong of the Hunt test is

satisfied."); Alaska Fish & Wildlife Fed'n & Outdoor Council, Inc. v. Dunkle, 829

F.2d 933, 938 (9th Cir. 1987) ("[B]ecause the [organization] seeks declaratory and

prospective relief rather than money damages, its members need not participate

directly in the litigation.").

       I therefore agree with the majority's decision that Riverview has standing.

       II.    JOHNSON, NOT THE. RESTATEMENT, PROVIDES CONTROLLING LAW ON
              THE EXISTENCE OF IMPLIED EQUITABLE SERVITUDES IN WASHINGTON

       I disagree with the majority's analysis of whether Riverview has offered

sufficient evidence to survive summary judgment, though.



                                           6
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



       Johnson held, as the majority states, that based upon the existence of a

common plan or development scheme, a court may impose the benefit and burden

of restrictions that a common grantor or developer imposed, and under this

equitable theory, a property owner in a development may be able to enforce a

restriction against another property owner who is not expressly subject to the

restriction.   Johnson, 113 Wash. at 464-65.       The Court of Appeals concluded

correctly, "Although old, Johnson's holding has never been questioned."

Riverview Cmty. Grp. v. Spencer & Livingston, 173 Wn. App. 568, 589, 295 P.3d

258 (2013).

       On the other hand, the Restatement would establish equitable servitudes in a

wider range of cases. The Restatement states,

              If injustice can be avoided only by establishment of a servitude,
       the owner or occupier of land is estopped to deny the existence of a
       servitude burdening the land when:

                      ( 1) the owner or occupier permitted another to use that
               land under circumstances in which it was reasonable to foresee
               that the user would substantially change position believing that
               the permission would not be revoked, and the user did
               substantially change position in reasonable reliance on that
               belief; or

                     (2) the owner or occupier represented that the land was
               burdened by a servitude under circumstances in which it was
               reasonable to foresee that the person to whom the
               representation was made would substantially change position
               on the basis of that representation, and the person did

                                           7
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



             substantially change position m reasonable reliance on that
             representation.

RESTATEMENT §     2.1 0.

      To establish an equitable servitude by estoppel, the Restatement requires a

property owner to show (1) an express or implied representation made under

circumstances where (2) it is reasonably foreseeable that the person to whom the

representation is made will rely on it, (3) that the person relies on the

representation, (4) that such reliance is reasonable, and (5) that establishing a

servitude is necessary to avoid injustice. Mountain High Homeowners Ass 'n v.

J.L. Ward Co., 228 Or. App. 424, 438, 209 P.3d 347 (2009).

       The Restatement also contains the following illustration, which uses a fact

pattern similar to the facts here as an example of an equitable servitude:

       P bought a lot abutting a golf course in a residential subdivision. The
       developer, who owned the golf course, represented that the golf
       course would be subject to restrictions that would ensure its
       maintenance as a golf course for 50 years. Sales brochures for the
       subdivision showed pictures of the golf course and stated that all
       residents would have access to golf-club memberships. The developer
       now plans to discontinue the golf course and build apartment houses
       on the golf course. Giving effect to the oral representation would be
       justified. Given the existence of the golf course, the specificity of the
       representations, the brochures, and the likely expectation of residential
       purchasers that their deeds would not reflect the developer's
       obligations with respect to the golf course, their reliance was
       reasonable.

RESTATEMENT§ 2.9 illus. 10.

                                           8
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



      Under the Restatement test, as the majority implies, Riverview's case would

survive summary judgment.        But under the Johnson test, as I explain below,

Riverview's case would not survive summary judgment. Thus, we must address

which test applies in Washington.

      As the Court of Appeals explained, Johnson is a case from our court that has

not been overruled or limited. We will not overrule it unless we are convinced that

it is both incorrect and harmful. State v. Njonge, _ Wn.2d _, 334 P.3d 1068,

1074 (2014) (citing In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653,

466 P.2d 508 (1970)). None of the parties really argue that, and my own research

doesn't convince me of that. Thus, under controlling precedent, we have no reason

at this point to abandon Johnson. I therefore apply the Johnson test to this case in

the section below and explain more fully why Riverview might be able to

overcome summary judgment under the Restatement, but not under Johnson.

       Ill.   RivERVIEW PRESENTS No QUESTION OF MATERIAL FACT ABOUT
              WHETHER WE CAN IMPOSE THE BENEFIT AND BURDEN OF
              RESTRICTIONS THAT A COMMON GRANTOR OR DEVELOPER IMPOSED

       In opposition to the respondents' Civil Rule 12(b)(7) and summary judgment

motions, Riverview presented evidence to the trial court to support its implied

equitable servitude claims. At the hearing on summary judgment, the court stated,

"[I]n this case it's undisputed that there is nothing in writing with respect to the

                                           9
Riverview Cmty. Grp. v. Spencer & Livingston eta!., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



golf course." Verbatim Tr. of Proceedings (Dec. 23, 2011) at 21. 1 The evidence

showed that out of four recorded Deer Meadows plats and the three Deer Heights

plats, only one, Deer Meadow Plat 3, noted the presence of a golf course. CP at

29-35, 38, 39, 110. 2 Deer Meadow Plat 3 contains sections titled "Easement

Provisions" and "Restrictions and Reservations."         Id. at 39.   The easement

provisions address public utilities and contain no reference to the golf course. The

restrictions section also contains no reference to the golf course; the restrictions

relate only to road maintenance. !d. at 34. And none of the real estate contracts

provided contain any reference to the golf course, although they note applicable

covenants, conditions, and restrictions. Id. at90-95, 106,116-26,135,186. 3


         1
       In rejecting Riverview's request to adopt the Restatement, the Court of
Appeals did not address whether a writing existed here. Riverview Cmty. Grp., 173
Wn. App. at 585, 589.
         2
             This includes both the original and the replat of Deer Meadow Plat 1. CP
at 31.
         3
        Notably, real estate contracts for lots in Deer Meadow Tract Plats 2 and 3
contain merger clauses stating,

                33. Merger Clause. This Real Estate Contract expresses the
         full and final purpose and agreement of the parties regarding sale of
         the property and will not be qualified, modified, or supplemented by
         course of dealing, usage of trade, or course of performance. There are
         no verbal agreements which qualify, modify, or supplement this Real
         Estate Contract.

                                            10
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



      Riverview also submitted a number of declarations citing oral assurances

about the golf course. Riverview member Howard Walker stated that when he

purchased his lot, "I was under the distinct impression that we were purchasing a

lot in an 18 hole golf course community. That impression was based on the fact

that Sherie Wardian marketed the lot as such to us." Id. at 129. Walker also

stated, "Sherie gave me real estate flyers that represented the community as having

an 18 hole golf course as the center attraction." Id.

      Riverview member Ken Sweeny's declaration stated that he and his wife

received a membership to the golf course "as an inducement to purchase a lot." 1d.

at 102. Sweeny stated that he read an article in the Spokesman Review newspaper

in 1999 in which Charles Spencer said that he "'just started the course so it would

help the residential lots around here'" and that George Livingston built the golf

course "in hopes of luring more permanent residents to the area." Id. at 102, 107.

Sweeny also submitted a declaration stating that when he went with his wife to

speak with Bonnie Spencer about purchasing a lot in the developments, "[w]e were

introduced to Gloria [Spencer] and asked her 'Is there a chance that the golf course

Id. at 95, 124. And contracts for lots in Deer Meadow Tract Plat 1 and Deer
Heights Plat 1 state, "13. There are no verbal or other agreements which modify or
affect this agreement unless attached hereto." Id. at 106, 135. I agree with the
majority, however, that because this is a case about equity, not contract
interpretation, the parol evidence rule is not at issue here. Majority at 10 n.2.

                                           11
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



would be broken up and sold for lots in the future'? Gloria replied, 'NO, it would

remain an 18 hole golf course."' CP at 101. Sweeny said that he told Gloria

Spencer, "[T]hat was the main reason my wife and I were interested in buying a lot

because it was in an 18 hole golf course community." Id.

       Riverview member Mark Jensen stated in a declaration,

       Mr. Livingston represented to us at all times that the Deer Meadows
       Golf Course was an integral part of the Deer Meadow's community,
       which he had advertised as being "more than just a sub-division" but a
       "residential community" which included the golf course and its
       facilities, the restaurant, lounge, bar, pro shop and motel. Mr.
       Livingston and his agents represented this was "golf course living at
       its finest." I saw these marketing materials and advertisements. I
       spoke with Mr. Livingston['s] agents about it.

Id. at 86.

       Riverview also submitted real estate flyers and a Lake Roosevelt Recreation

Guide for summer 1997 containing references to the golf course. Id. at 97-99, 138,

140, 142-44.

       This evidence is insufficient to create a material question of fact about

whether to impose an equitable servitude. In Johnson, all but 4 or 5 of the 650 lots

sold in the development contained the residential restriction at issue. Johnson, 113

Wash. at 460. This court stated in Johnson,

              Here the appellant bought its property with knowledge of all the
       facts; it knew that the improvement company from the beginning had
       established and advertised a general plan whereby all of the property
                                           12
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



      in this subdivision should be used for residence purposes only; it
      knew that the improvement company had agreed with a great many
      purchasers of lots, that the platted addition would be used only for
      restricted purposes; it knew that the deeds to nearly all lots which had
      been sold contained clauses restricting the use of the lots sold. In fact,
      by the contract which it entered into with the improvement company
      when it bought its lot, it agreed to protect the improvement company
      against any damage or expense resultant from deeding to it without
      restrictions, and therein it expressly agreed that, if it sold its lot before
      constructing the church, it would insert in its deed the restrictive
      clause.

Id. at 465.

       In this case, in contrast, no deed or registered plat contained a restriction

about the golf course.      And the marketing materials suggested no building

restrictions on the respondents or on the property purchasers. The only purported

writing suggesting a restriction is the single plat noting a golf course. But the fact

that this plat contains express restrictions that do not reference the golf course

indicates that the grantor or developer declined to impose a restriction related to

the golf course. Although the record shows that the golf course existed and that it

might have enticed purchasers to buy the lots, no writing indicates an assurance

that the golf course would continue to operate in perpetuity. And no evidence

shows an intent to bind future property owners to the alleged restriction.

Riverview's evidence is thus insufficient to indicate a common plan or scheme




                                            13
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



under Johnson. Johnson did not permit oral assurances or advertising to suffice

where no writing showed a common plan or scheme.

      The majority cites Hollis for the proposition, "[W]e observed that the words

on the face of a plat, such as 'golf course' on one of the recorded plats here, can

establish an equitable covenant limiting the use of land." Majority at 9-10; Hollis

v. Garwall, Inc., 137 Wn.2d 683, 974 P.2d 836 (1999). In Hollis, the court stated

that "the restriction may also be contained on the face of the subdivision plat."

Hollis, 137 Wn.2d at 691. The plat in Hollis contained an "owner's certificate"

that 10 individuals signed and also contained a section labeled "Restrictions" that

defined three restrictions on the use of the land. !d. at 686. The purchaser's deed

to the property stated that it was subject to easements in the plat. All purchases

took place after the filing of the plat. !d. at 686-88.

       But here, Deer Meadows Plat 3, filed after at least one of the purchasers

purchased his lot, contains only the label "golf course." This was the only plat that

referenced a golf course. Neither the plats nor any of the deeds contained explicit

restrictions referencing the golf course, although they contained other restrictions,

conditions, and covenants.




                                            14
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



      Finally, the majority cites Mountain High, a case from the Oregon Court of

Appeals.    The majority states that this case supports its argument, citing the

Oregon court's reasoning:

      Defendant represented to buyers that Mountain High was and would
      continue to be a golf course community.... It was reasonable for
      buyers to rely on the representations of the developer of Mountain
      High and the owner of the Mountain High golf course in making their
      decisions to purchase in the community. Under all the circumstances,
      including the condition of the golf course property as of the date of
      trial in this case, it would be unjust for defendant to benefit from the
      successful marketing of Mountain High as a "golf course community"
      without the imposition of the servitude.

Mountain High, 228 Or. App. at 438; majority at 11. The two cases do share

factual similarities, including oral assurances that the golf course would remain

and marketing material presenting the development as a "'golf course

community,"' although the entrance to the community in Mountain High had a

sign that read "'Mountain High Golf Villages."' 228 Or. App. at 427. But, as the

majority acknowledges, Mountain High relied on the Restatement, which, as

discussed above, is not Washington law.           Therefore, Mountain High is not

applicable here.

       Under Johnson, the crucial fact in this case is that the only writing

supporting Riverview's argument is one plat out of four registered plats containing

an area marked "golf course." Although Riverview's evidence of oral and written

                                           15
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)



representations might suffice under the Restatement approach, Riverview raises no

genuine issue of material fact that any restriction existed under Washington law.

      IV.    CONCLUSION

      Because Riverview satisfies all of the elements for organizational standing

established in Firefighters, I agree with the majority's decision that Riverview can

bring this action on behalf of its members and that the individual property owners

are not essential parties.      But Riverview's evidence in opposition to summary

judgment fails to raise a genuine issue of material fact about whether the

respondents created a common plan or development scheme under Johnson.              I

would affirm the Court of Appeals' dismissal on alternate grounds. I therefore

respectfully dissent in part.




                                           16
Riverview Cmty. Grp. v. Spencer & Livingston et al., No. 88575-3
(Gordon McCloud, J., Concurring in Part and Dissenting in Part)




                                           17
Riverview Cmty. Grp. v. Spencer & Livingston, No. 88575-3
Fairhurst, J. (dissenting)




                                       No. 88575-3

       FAIRHURST, J. (dissenting)-Riverview Community Group is a nonprofit

organization that was formed for the sole purpose of suing on its members' behalf

to continue the operation of the golf course or at least prevent that land from being

subdivided into more homes. Riverview is the only plaintiff. None of the individual

property owners are joined in this suit. Riverview was formed on or about September

20, 2010, meaning it was not in existence at any time during the events underlying

this cause of action. No promises were made to Riverview. No marketing was done

to it. Riverview is an entirely new entity apparently formed so the property owners

can avoid suing individually or complying with the requirements for class action

suits. I would find that Riverview does not have standing to bring suit in this case

and respectfully dissent.

       The majority correctly quotes the rule for organizational standing from

International Ass 'n ofFirefighters, Local 1789 v. Spokane Airports, 146 Wn.2d 207,

213-14, 45 P.3d 186, 50 P.3d 618 (2002):

           An association has standing to bring suit on behalf of its
       members when the following criteria are satisfied: (1) the members of
                                              1
Riverview Cmty. Grp. v. Spencer & Livingston, No. 88575-3
Fairhurst, J. (dissenting)


       the organization would otherwise have standing to sue in their own
       right; (2) the interests that the organization seeks to protect are germane
       to its purpose; and (3) neither claim asserted nor relief requested
       requires the participation of the organization's individual members.

However, unlike the majority, I would hold Riverview fails the third element. 1

       Case law discussing this third element of the test for organizational standing

focuses on whether the remedy sought required the testimony of the individuals.

Both Ironworkers District Council of the Pacific Northwest v. University of

Washington, 93 Wn. App. 735, 741, 970 P.2d 351 (1999), and Firefighters, 146

Wn.2d at 214, assert that if an organization seeks an injunction, that injunctive relief

generally benefits every member of an association and individual testimony as to

how the injunction will benefit each member is not necessary. See also Warth v.

Seldin, 422 U.S. 490, 515, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975). Similarly, the

majority focuses on only whether the remedy sought needs individual participation.

Majority at 6 ("The relief requested-the imposition of an equitable servitude on the

land and/or some sort of injunctive relief-does not require the participation of the

individual members."). We recognize that Riverview is seeking an injunction, and




       1
          We also question whether an organization whose entire purpose is to bring a lawsuit
satisfies the second element of this test. Suing is not germane to the purposes of Riverview. It is
the entire reason for its formation and existence. It is all the entity was formed to do. However,
courts have generally interpreted this element of organizational standing liberally and since we
find that Riverview fails to meet the third part of the test, we need not discuss this further.
                                                2
Riverview Cmty. Grp. v. Spencer & Livingston, No. 88575-3
Fairhurst, J. (dissenting)


under our precedent plaintiffs do not need to testify individually to prove this remedy

will benefit them.

       But the third element requires that neither the claim asserted nor the relief

requested requires individual participation. Here, the claim for an implied equitable

servitude requires the individual participation of the property owners. An equitable

servitude is a restriction on property that runs with the land. This servitude was not

written or explicit. Riverview claims the court should find the servitude is implied

based on representations the defendants made to the property owners that the land

would be restricted to certain use. As a nonprofit, Riverview is a separate entity from

its members and does not itself have any rights or interest in the servitude created.

See Apostolic Faith Mission ofPortland v. Christian Evangelical Church, 55 Wn.2d

364, 367, 347 P.2d 1059 (1960). Since it did not exist at the relevant time, no

representations were made to it that could support this claim for an implied equitable

servitude.

       Riverview is made up of at least five property owners in the development, but

we have no information about the existence or the interests of any other members of

Riverview. These property owners bought their properties from different entities:

George Livingston, Charlie and Gloria Spencer through S.O.S. LLC, the Spencer &

Livingston partnership, or TURF Realty. There is no consistency regarding who

made these promises from which this court should imply the equitable servitude.
                                              3
Riverview Cmty. Grp. v. Spencer & Livingston, No. 88575-3
Fairhurst, J. (dissenting)


And if after remand the court finds that this golf course must continue to be operated,

it is unclear against whom a remedy would be imposed. Since the particular

representations made to the property owner make up the entire claim for an implied

equitable servitude, the testimony of the individual property owners is necessary. 2

       To satisfy the third element for organizational standing, the ultimate question

is '"whether the circumstances of the case and the relief requested make individual

participation of the association's members indispensable."' Firefighters, 146 Wn.2d

at 215 (quoting Int 'lAss 'n ofFirefighters, Local1789 v. Spokane Airports, 103 Wn.

App. 764, 770, 14 P.3d 193 (2000) (citing Warth, 422 U.S. at 511)). Here, the

testimony of the individual property owners is imperative and the members'

participation indispensable because of the nature of the claim. I would hold

Riverview does not have standing to bring suit.




       2
         The plaintiff and the majority cite cases from other jurisdictions in which implied
equitable servitude has been recognized, but these cases involve distinguishable plaintiffs. In
Mountain High Homeowners Ass 'n v. J.L. Ward Co., 228 Or. App. 424, 426, 209 P. 3d 34 7 (2009),
the suit was brought by the homeowners association that had been in existence since the outset of
the development whose members had been members at all times when the relevant facts unfolded.
Further, Oregon had a specific statute that allowed the homeowners association to bring the suit in
its own name. Id. at 437. Riverview is not a homeowners association and does not claim to be.
Thus, Mountain High Homeowners Ass 'n does not support finding standing for a nonprofit entity
created after all relevant events to sue to imply an equitable servitude. Additionally, Riverview
refers the court to both Shalimar Ass'n v. D.O. C. Enterprises, Ltd., 688 P.2d 682 (Ariz. Ct. App.
1984), and Ute Park Summer Homes Ass 'n v. Maxwell Land Grant Co., 1967-NMSC-086, 77 N.M.
730, 427 P .2d 249, to support its claim. But standing is never raised as an issue in either case, so
the decisions are unhelpful for the standing issue.
                                                 4
Riverview Cmty. Grp. v. Spencer & Livingston, No. 88575-3
Fairhurst, J. (dissenting)


       The potential implications from the majority opinion are disconcerting. Here,

we essentially have a plaintiff who is acting as if it is the named class plaintiff for

an unnamed group of representative plaintiffs without complying with CR 23. By

not clearly admonishing this circumvention of basic court rules and forcing the

plaintiffs to bring this meritorious suit in the proper way, the majority opens the door

for groups of individuals with similar claims against a group of people to simply

form a nonprofit to sue on their behalf, thereby avoiding the stringent class action

requirements or the spotlight of individual litigation. Under the facts of this case, the

property owners may bring either a class action lawsuit or they may join together as

individuals like the plaintiffs in Johnson v. Mt. Baker Park Presbyterian Church,

113 Wash. 458, 194 P. 536 (1920), and Hollis v. Garwall, Inc., 137 Wn.2d 683, 974

P .2d 83 6 ( 1999), but they may not create a nonprofit entity after all events at issue

have occurred for the sole purpose of suing.

                                     CONCLUSION

       I would find that Riverview does not have standing to bring suit and dismiss

the case. Since I would find that Riverview is not a proper plaintiff, I do not reach

the question of whether implied equitable servitudes are available in Washington.




                                              5
Riverview Cmty. Grp. v. Spencer & Livingston, No. 88575-3
Fairhurst, J. (dissenting)




                                              6